DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021, has been entered.
 	Claims 1-20 are pending.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed 9/21/2020.

Preliminary Comments
	As indicated in the Examiner Interview Summary mailed 10/27/2021, this supplemented Non-Final rejection should substitute for the Non-Final rejection mailed 9/30/2021. 
For convenience the Examiner highlights the modification to the previous Non-Final rejection here.  To wit, the assertion that, “Surface 20 reads on ‘an inner layer adjacent to at least a portion of the outer layer and including a volatile material therein’” is replaced with the assertions that “[a] volatile insect control is disposed between [first and second substantially non-permeable] surfaces, para. [0010], and “[t]he insect control agent may include a solvent in which the transfluthrin or other composition may be dissolved,” para. [0030], would read on “an inner layer adjacent to at least a portion of the outer layer and including a volatile material therein.”
Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 3, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munagavalasa et al. (US 2005/0005504) in view of Riis et al. (US 2017/0174405).
	Regarding claim 1, Munagavalasa et al. teaches “[a] volatile liquid insect control agent is disposed on a substantially non-permeable surface 20 of a sheet 23.”  Para. [0025].   Sheet 23 reads on “an outer layer having a first side and a second side.”  Further, “[a] volatile insect control is disposed between [first and second substantially non-permeable] surfaces, para. [0010], and “[t]he insect control agent may include a solvent in which the transfluthrin or other composition may be dissolved.”  Para. [0030].  This would read on “an inner layer adjacent to at least a portion of the outer layer and including a volatile material therein.”  The term “layer” is not specifically defined in the specification and thus is given its broadest reasonable interpretation, which includes “one thickness, course of fold laid or lying over another.”1  Munagavalasa et al. also teaches “[a] peripheral barrier 44 may be provided to one or both of the surfaces 26, 29.  The peripheral barrier 44 may be provided to prevent the volatile liquid from migrating off the surface 26.”  The peripheral barrier 44 reads on “an upper layer including a first side and a second side, the first side of the upper layer being adjacent to at least a portion of the inner layer.”  Munagavalasa et al. also teaches that the sheet 23 may be folded.  See para. [0026] and Fig. 7.  The opposed faces maybe held “together in a releasable sealing manner to inhibit pre-usage volatilization of the control agent.”   Para. [0028].  This reads on “wherein the multi-50 is essentially a weld that temporarily joins [opposing faces] together . . . until a user . . . pulls the faces  . . . apart without tearing the same.”  Para. [0032].  This reads on “wherein the first portion and the second portion of the upper layer are heat-sealed in the non-active state.”  
	Munagavalasa et al. does not teach “wherein the volatile material includes an active agent and the inner layer and the active agent have a relative energy difference greater than 0.5.”
	Riis et al. relates to anti-scalping packing film.   See Title.  Scalping refers to migration of the drug or patch components from the patch to packaging structure. See para. [0004].   Prevention of scalping for interior surface layers and surface contact layers is desirable for transdermal patches.  See id.  To this end, Riis et al. discloses “[u]sing RED [relative energy difference] values is a simple way to evaluate how “good” a solvent or active will be for a given polymer . . . Preferably, the RED values of one or more of the excipients for the ethylene norbornene copolymer are 0.5 or greater. More preferably, the RED values are 0.6, 0.7, 0.8,
0.9, or 1 or greater. The RED values for excipients can be obtained generally as described above with regard to the pharmaceutical active agents.”
	Prior to the effective filing date of the invention, one of ordinary skill in the art would have found motivation from the teachings of Riis et al. to modify the teachings of Managavalasa et al. so as to prevent scalping.  In this instance, an ordinarily skilled artisan would incorporate providing materials, namely the active agent and the layer materials, having relative energy differences as taught by Riis et al. and had a reasonable expectation of success in so doing.  Accordingly, the claimed subject matter would have been prima facie obvious to one of ordinary 
Regarding claim 10, although Munagavalasa et al. does not expressly teach “wherein the multi-layer article has a peel strength between about 2 N and about 50 N, the peel strength being an average load strength capable of separating a heat seal between the first and second portion of the upper layer,” because Munagavalasa et al. teaches that the user may peel apart the heat seal, it would appear that the reference product appears to be substantially identical to that claimed and is presumed to read on this claim absent evidence to the contrary.  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). 
Regarding claims 3 and 12, Munagavalasa et al. teaches the sheet 23 comprising transparent OPET (oriented polyethylene terpthalate), which reads on “a high crystalline polymer structure.”  See para. [0026].  Munagavalasa et al. also teaches that “[p]olyester and nylon films tend to be suitable materials for the sheet 23 . . .  [and] that the present invention encompasses polypropylene, polyethylene, other polymer, or materials or laminations of the above materials so long as such materials, in combination with a given volatile liquid, satisfy the requisite at least about 5 dynes/cm2 differential.”  Para. [0027].  That being said, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, it would have been prima facie obvious to one of ordinary skill in the art See para. [0026].

Claims 2, 4-9, 11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munagavalasa et al. (US 2005/0005504) in view of Riis et al. (US 2017/0174405) as applied to claims 1, 3, 10 and 12 above, and further in view of Munagavalasa (WO 00/74490A1) and Dujardin et al. (US 2015/0072862).
	Teaching of Munagavalasa et al. and Riis et al. are discussed above.
	Regarding claims 2 Munagavalasa et al. teaches the benefit of a substantially non-absorbent sheet.  Munagavalasa et al. does not teach high-density polyethylene. 
	Munagavalasa relates to passive space insect repellant strip.  See Title.  Munagavalasa teaches that non-absorbing polymeric films include high density polyethylene.  See page 12. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate a high-density polyethylene as an outer layer material for the product as taught by Munagavalasa et al. 	In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  
	Regarding claims 4 and 13, Dujardin et al. relates to multilayered films capable of releasing active ingredients over a limited period of time.  See Title.  In this regard, Dujardin et al. teaches “outer layers of the multilayered films of the present disclosure may for example include polyethylene homo- and copolymers as water-insoluble polymers including low desnity polyethylene (LDPE), high density polyethylene (HDPE) . . . .copolymers of ethylene and another hydrocarbon as for example ethylene vinyl acetate (EVA), ethylene acrylic and (EAA), See paras. [0065] and [0067].  
	Regarding claims 5, 6, 14 and 15, Munagavalasa teaches that “[t]he control agent may include a solvent in which the transfluthrin or other composition may be dissolved.”  Para. [0030].  Examples include dipropylene glycol dimethyl ether.  Id.
Regarding claim 11, although Munagavalasa does not expressly teach “wherein the active agent and the inner layer have a relative energy difference between 0.5 and 15,”  a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 7 and 16, although Munagavalasa does not expressly teach “wherein the multi-layer article is initially dosed with about 110 mg of the active agent,” the determination of an appropriate dosage regime is well within the purview of one of ordinary skill in the art, and like the optimization of a results-effective parameter, would be a routine matter for a skilled artisan.   Indeed, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
Regarding claims 8, 9, 17 and 18, although Munagavalasa does not expressly teach the release rates as claimed, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 19 although Munagavalasa et al. does not expressly teach “wherein the multi-layer article has a peel strength between about 2 N and about 50 N, the peel strength being an average load strength capable of separating a heat seal between the first and second portion of the upper layer,” because Munagavalasa et al. teaches that the user may peel apart the heat seal, it would appear that the reference product appears to be substantially identical to that claimed and is presumed to read on this claim absent evidence to the contrary.  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Merriam-Webster.com Dictionary, s.v. “layer,” accessed December 29, 2021, https://www.merriam-webster.com/dictionary/layer.